Citation Nr: 0908489	
Decision Date: 03/06/09    Archive Date: 03/12/09	

DOCKET NO.  05-08 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (with depression), evaluated as 30 percent disabling 
prior to June 26, 2008 and as 50 percent disabling 
thereafter. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1969, and from April 1971 to May 1979. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, as well as from an August 2008 decision by the 
Appeals Management Center (AMC) in Washington, D.C.  

This case was previously before the Board in October 2007, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  


FINDINGS OF FACT

1.  Prior to June 26, 2008, the Veteran's service-connected 
post-traumatic stress disorder (with depression) was 
productive of no more than occupational and social 
impairment, with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily), with 
routine behavior, self-care, and conversation normal due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and/or mild memory loss (such as forgetting 
names, directions, or recent events).  

2.  The Veteran's service-connected post-traumatic stress 
disorder (with depression) is currently productive of no more 
than occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as:  a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and/or difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for post-traumatic stress disorder (with depression) prior to 
June 26, 2008 have not been met.  38 U.S.C.A. § 1155 (West 
2000); 38 C.F.R. § 4.130 and Part 4, Code 9411 (2008). 

2.  The criteria for a current evaluation in excess of 50 
percent for post-traumatic stress disorder (with depression) 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130 and Part 4, Code 9411 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, as well 
as VA and private treatment records and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the Veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000 and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks an increased evaluation for 
service-connected post-traumatic stress disorder.  In that 
regard, disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  Moreover, while the Board 
must consider the Veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including Section 
4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the 
regulations do not give past medical reports precedence over 
current findings. 

In the present case, at the time of a VA psychiatric 
examination in June 2003, it was noted that the Veteran's 
medical records were available, and had been reviewed.  When 
questioned, the Veteran gave a history of substance (i.e., 
cocaine and alcohol) abuse, for which he had received 
treatment in 1989, 1990, 1991, and 1992.  According to the 
Veteran, he was not currently receiving any mental health or 
substance abuse treatment, though he had most recently been 
in a treatment program "due to conditions of parole."  
Reportedly, in 1999, the Veteran was incarcerated for 
approximately three months due to "substance-related" 
difficulties.  Moreover, in 2000, he was once again 
incarcerated for a period of approximately 14 months for 
forging a check, an incident also reportedly due to substance 
abuse.  

When further questioned, the Veteran complained of difficulty 
with sleep.  Also noted was a "somewhat isolative" lifestyle, 
in conjunction with ongoing difficulties with substance 
abuse.  According to the Veteran, on a scale of 1 to 10, he 
experienced depression and anxiety symptoms at a level of 
approximately "6 or 7."  Also noted were problems with 
appetite, energy, and concentration. While the Veteran 
reported some problems with suicidal ideation, he denied any 
current active suicidal plan.  Similarly denied were problems 
with generalized anxiety, panic attacks, obsessive-compulsive 
tendencies, or phobias.  The Veteran did, however, report 
symptoms associated with post-traumatic stress, including 
irritability, avoidance, nightmares, difficulty sustaining 
work, hypervigilance, and some hypersensitivity to stimuli.  
When further questioned, the Veteran denied any overt 
auditory or visual hallucinations, though he did admit to 
some paranoia.  By the Veteran's own report, he was currently 
not taking any psychotropic or other medication on a daily 
basis.  However, he was currently still using cocaine. 

On mental status examination, the Veteran appeared somewhat 
avoidant, and mumbled to the point that it was at times 
difficult to understand him.  He appeared somewhat depressed, 
though his thought processes were generally logical.  The 
Veteran's intellect was estimated as average, and on a mini-
mental status examination, he scored a 29 out of 30.  
Orientation, registration, attention, calculation, language, 
and visual/motor skills were described as intact.  Moreover, 
the Veteran did appear to have reasonable cognitive ability.  

The pertinent diagnoses noted were chronic moderate post-
traumatic stress disorder; chronic severe substance 
dependence (cocaine); and a mood disorder not otherwise 
specified, with a history of possible hypomanic and current 
depressive symptoms.  The Global Assessment of Functioning 
Score assigned the Veteran's post-traumatic stress disorder 
was 56, with a similar score for all Axis I diagnoses equal 
to 51.  

During the period from August to September 2005, the Veteran 
was enrolled in the Northstar-Eagle's Nest Residential 
Treatment Program for substance abuse at the VA Medical 
Center in Salt Lake City, Utah.  

In a VA psychosocial treatment note dated in mid September 
2005, it was noted that the Veteran was "not suicidal."

In a VA mental health intake and assessment note dated in 
late September 2005, it was noted that the Veteran had 
recently been released from the Salt Lake City treatment 
program for cocaine (ab)use.  At the time, the Veteran 
indicated that he had been addicted to cocaine "for many 
years."  Also noted was a past history of marijuana and 
barbiturate use, as well as "acid" (LSD).  

Pertinent evidence of record is to the effect that, during 
the period from November 15, 2005 to January 13, 2006, the 
Veteran was enrolled in a post-traumatic stress disorder 
treatment program at the Palo Alto (California) VA Medical 
Center.  Significantly, the Veteran was awarded a 100 percent 
temporary total evaluation pursuant to the provisions of 
38 C.F.R. § 4.29 (2008) for that period of hospitalization.  
On mental status examination at the time of discharge, the 
Veteran's cooperation was described as good, as was his eye 
contact.  Psychomotor skills were within normal limits, and 
the Veteran's speech was of a regular rate, rhythm, and 
volume.  According to the Veteran, his mood was "pretty 
good," though his affect was somewhat blunted.  The Veteran's 
thought processes were linear and goal directed, and he 
denied both suicidal and homicidal ideation.  Auditory and/or 
visual hallucinations were similarly denied, as were paranoid 
ideation, ideas of reference, and thought 
insertion/broadcast/withdrawal.  At the time of discharge, 
the Veteran was not responding to internal stimuli, and there 
was no evidence of delusions.  His insight and judgment were 
described as fair to good, and his cognition as "intact, 
alert and oriented times four."  

During the course of VA outpatient treatment in late January 
2006, the Veteran indicated that he had been doing well since 
the completion of his "chemical abuse" and post-traumatic 
stress disorder treatment programs.  

Following a private medical evaluation for Social Security 
disability purposes in September 2006, the Veteran received a 
diagnosis of "history of post-traumatic stress 
disorder/depression," with a normal brief mental status 
examination.  

In a private consultation report, likewise dated in late 
September 2006, it was noted that the medical evidence showed 
a history of post-traumatic stress disorder and polysubstance 
abuse, for which the Veteran received medication and therapy, 
both of which "helped."  Noted at the time was that, during 
the course of various examinations, the Veteran was always 
alert and well oriented, and able to communicate both his 
wants and needs, as well as make decisions concerning his 
health care.  Further noted was that a recent mini mental 
status examination had been normal, and that the Veteran's 
activities of daily living represented a "fairly full range," 
with no evidence of any severe limitations.  Accordingly, 
based on a preponderance of the evidence, it was the feeling 
of the private consultant that the Veteran's symptoms were 
controlled with medication, resulting in few if any 
limitations as long as he did not abuse substances.  

During the course of a VA drop-in visit in late June 2006, 
the Veteran indicated he was not sleeping well due to 
nightmares.  Also noted were problems with increased 
irritability due to those nightmares.  On examination, the 
Veteran was focused, and able to describe his difficulty, 
though he did note increased irritability resulting in 
arguments with his wife.  When further questioned, the 
Veteran denied any suicidal or homicidal ideation, and was 
aware of current events.  Further noted was that the Veteran 
was able to both recognize and remember 3 out of 3 objects.  

In a Social Security Disability Determination dated in 
October 2006, there was noted a primary diagnosis of 
emphysema, with secondary diagnoses of substance addiction 
disorder-alcohol, and polysubstance abuse by history.  

During the course of VA outpatient mental health medication 
management in early January 2008, the Veteran complained of 
post-traumatic stress disorder nightmares which frequently 
woke him.  However, the Veteran's mood was good overall, 
rated as 7 on a scale of 10.  At the time, the Veteran 
exhibited a bright affect, as well as good concentration, 
energy, and motivation.  Moreover, he denied both suicidal 
and homicidal ideation, as well as auditory and visual 
hallucinations.  Significantly, the Veteran was slow to admit 
to a recent cocaine relapse the previous December.  

At the time of a recent psychiatric examination in June 2008, 
it was noted that the Veteran's claims folder was available, 
and had been reviewed.  When questioned, the Veteran reported 
that he had been "out of work" for many years, having quit 
work when he started "getting his disability pay."  
Concerning his post-traumatic stress disorder, the Veteran 
described severe hyperarousal, with reexperiencing of 
traumatic events and avoidance behavior.  Also noted were 
problems with sleep, resulting in prolonged sleep latency and 
frequent waking.  According to the Veteran, he experienced 
nightmares of Vietnam combat approximately 1 to 2 times per 
week, though his current medication regimen had decreased the 
frequency of those nightmares.  Also noted were problems with 
an easy startle response, and hypervigilance.  

Regarding the Veteran's depression, he indicated that he 
became depressed "off and on," though never for very long 
periods of time.  Energy, interest, and motivation levels 
were described as low, with self-esteem which was "generally 
low at baseline."  

On mental status examination, the Veteran made poor eye 
contact with the interviewer.  He was generally polite and 
cooperative, with speech which was very quiet, though 
generally pleasant.  At the time of examination, the 
Veteran's mood was depressed and his affect restricted.  
Memory and concentration were described as fairly good at 
28/30 on the SLUMS examination.  

In the opinion of the examiner, the Veteran suffered from 
"chronic and moderate" symptoms of post-traumatic stress 
disorder, along with a depressive disorder which was 
secondary to that post-traumatic stress disorder.  Also noted 
was a history of cocaine abuse, which had reportedly been in 
remission for approximately one year.  Notwithstanding the 
Veteran's post-traumatic stress disorder and depression, he 
was able to maintain activities of daily living, including 
his own personal hygiene.  According to the examiner, the 
Veteran was "employable from a psychiatric standpoint," 
though only in a setting in which he had no contact with the 
public and little or no supervision.  Pertinent diagnoses 
noted were chronic moderate post-traumatic stress disorder; 
depressive disorder secondary to post-traumatic stress 
disorder; and cocaine abuse, by history, in remission for one 
year, and unrelated to post-traumatic stress disorder.  The 
Global Assessment of Functioning Score assigned for the 
Veteran's post-traumatic stress disorder (with or without 
depression) was 52.

In the opinion of the examiner, as a result of the Veteran's 
service-connected post-traumatic stress disorder and related 
depression, he experienced occupational and social impairment 
with reduced reliability and productivity due to symptoms of 
a flattened affect, panic attacks, some impairment of short- 
and long-term memory, impaired judgment, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  

Pursuant to applicable law and regulation, a 30 percent 
evaluation is warranted for service-connected post-traumatic 
stress disorder (with depression) where there is evidence of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and/or mild memory loss 
(such as forgetting names, directions, or recent events).  

A 50 percent evaluation, under those same laws and 
regulations, requires demonstrated evidence of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent evaluation would require demonstrated evidence 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and/or an inability to 
establish or maintain effective relationships.  38 C.F.R. 
§ 4.130 and Part 4, Code 9411 (2008).  

Based on the aforementioned, it is clear that, prior to June 
26, 2008, the Veteran exhibited psychiatric symptomotology 
consistent with no more than a 30 percent evaluation.  In 
point of fact, while at the time of the aforementioned VA 
psychiatric examination in June 2003, the Veteran appeared 
somewhat avoidant and depressed, his thought processes were 
generally logical, with orientation, registration, attention 
and calculation, and both language and visual/motor skills 
which were described as intact.  Significantly, on a mini 
mental status examination administered at that time, the 
Veteran scored a 29 out of 30.  The pertinent diagnosis noted 
was of "moderate" post-traumatic stress disorder, with a 
Global Assessment of Functioning Score of 56.

Significantly, throughout the course of the current appeal, 
the Veteran has consistently been described as not suicidal.  
Moreover, upon discharge from a VA post-traumatic stress 
disorder treatment program in mid-January 2006, the Veteran 
was described as exhibiting good eye contact, with speech of 
a normal rate and rhythm.  While the Veteran's affect was 
admittedly blunted, his insight and judgment were described 
as fair to good, and he was both alert and well-oriented.  

Not until the time of a recent VA psychiatric examination on 
June 26, 2008 did the Veteran's psychiatric symptomotology 
show the increasing severity requisite to the assignment of a 
50 percent evaluation.  Significantly, at that time, the 
Veteran described problems with nightmares which frequently 
interrupted his sleep.  Moreover, on mental status 
examination, the Veteran's mood was depressed, and his affect 
restricted.  According to the examiner, the Veteran suffered 
from chronic moderate post-traumatic stress disorder, as well 
as a depressive disorder secondary to post-traumatic stress 
disorder.  Moreover, in the opinion of the examiner, as a 
result of the Veteran's service-connected post-traumatic 
stress disorder and related depression, he experienced 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as a flattened affect, 
panic attacks, some impairment of short- and long-term 
memory, impaired judgment, and disturbances of motivation and 
mood, as well as difficulty in establishing and maintaining 
effective work and social relationships.  Significantly, by 
the time of that examination, the Veteran's Global Assessment 
of Functioning Score had deteriorated to 52, commensurate 
with the 50 percent evaluation assigned effective from that 
date.  

Based on the aforementioned, the 30 percent evaluation 
assigned for the Veteran's service-connected post-traumatic 
stress disorder (with depression) prior to June 26, 2008 was 
appropriate, as is the 50 percent evaluation currently in 
effect for that same disability.  A current evaluation in 
excess of 50 percent is not warranted, in that the Veteran's 
post-traumatic stress disorder (with depression) is not so 
severe as to produce total occupational and social 
impairment.  More specifically, there currently exists no 
evidence that the Veteran suffers any gross impairment of 
thought processes or communication.  Nor is there any 
evidence of persistent delusions or hallucinations, or 
grossly inappropriate behavior.  Significantly, at no time 
has the Veteran exhibited any inability to perform the 
activities of daily living, or disorientation to either time 
or place.  Under the circumstances, the 50 percent evaluation 
currently in effect for the Veteran's service-connected post-
traumatic stress disorder (with depression) is appropriate, 
and an increased rating is not warranted.  

Finally, as regards the Veteran's potential entitlement to an 
extraschedular evaluation, the Board notes that, based on the 
entire evidence of record, there is no indication that the 
Veteran's service-connected post-traumatic stress disorder 
(with depression) has resulted in a marked interference with 
employment and/or frequent periods of hospitalization 
sufficient to warrant the assignment of such an evaluation.  
See 38 C.F.R. § 3.321(b)(1) (2008).  While it is true that, 
by the Veteran's own admission, he has not worked in many 
years, a significant factor in the Veteran's failure to 
obtain employment has been his rather marked polysubstance 
abuse, for which he has undergone rather extensive treatment.  
Moreover, while during the course of the aforementioned VA 
psychiatric examination in June 2008, the Veteran stated that 
he had "quit working" when he started "getting his disability 
pay," pertinent evidence of record is to the effect that the 
Veteran's Social Security disability benefits were based 
primarily on a diagnosis of emphysema, with secondary 
diagnoses of substance addiction disorder/alcohol, and 
polysubstance abuse, and not service-connected post-traumatic 
stress disorder.  Significantly, following the VA psychiatric 
examination in June 2008, it was noted that the Veteran's 
cocaine abuse, which was at that time in remission, was 
unrelated to his post-traumatic stress disorder.  Moreover, 
based on the entire evidence of record, it would appear that 
the Veteran has been hospitalized on only one occasion for 
actual treatment of his post-traumatic stress disorder.  

In reaching this determination, the Board has given due 
consideration to the recent holding of the United States 
Court of Appeals for Veterans Claims (Court) in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) addressing the issue of 
whether it is appropriate to apply "staged" ratings when 
assigning an increased rating in a manner similar to what is 
done at the initial rating stage pursuant to the Court's 
holding in Fenderson v. West, 12 Vet. App. 119 (1999).  
However, in the case at hand, it is clear that, over the 
course of the Veteran's current appeal, symptomatology 
attributable to his service-connected psychiatric disorder 
has been appropriately rated.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the Veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a percent (depending on the disability 
involved) based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
June 2003 and March 2006, as well as in October 2007.  In 
those letters, VA informed the Veteran that, in order to 
substantiate his claim for an increased rating, he needed to 
show that his service-connected disability had undergone an 
increase in severity.  To the extent there existed any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a full understanding and/or actual knowledge of 
the elements required to prevail on his claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  The RO informed the Veteran that he could obtain 
private records himself and submit them to VA.  The Veteran 
also received information regarding disability rating and 
effective dates.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained both VA 
and private treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

An evaluation in excess of 30 percent for post-traumatic 
stress disorder (with depression) prior to June 26, 2008 is 
denied. 

A current evaluation in excess of 50 percent for post-
traumatic stress disorder (with depression) is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


